963 F.2d 381
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Jaime MARTINEZ, Defendant-Appellant.
No. 91-50591.
United States Court of Appeals, Ninth Circuit.
Submitted May 8, 1992.*Decided May 13, 1992.

Before ALARCON, WILLIAM A. NORRIS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Martinez appeals the sentence imposed following his conviction of transporting an illegal alien in violation of 8 U.S.C. § 1324(a)(1)(B).   Martinez contends that the district court erred in refusing to give him a two-point reduction for acceptance of responsibility.   Because Martinez has waived his right to appeal, we affirm.


3
The plea agreement entered into by Martinez and the government specified that the applicable guidelines base offense level was 9, and that the government would not oppose a two-level reduction for acceptance of responsibility.   The plea agreement also provided that Martinez would "waive his right to appeal if the Court follow[ed] the plea agreement and limit[ed] an upward departure, if any, to no more than six months."


4
At the sentencing hearing, the government did not oppose Martinez' request for an acceptance-of-responsibility reduction.   The district court nonetheless denied the request, based on the recommendation of the presentence report.   The court found that the offense level was 9, and that the guidelines range was 18 to 24 months.   Rejecting the government's request for a six-month upward departure, the court sentenced Martinez to 24 months imprisonment.


5
Martinez does not contest that he voluntarily, knowingly and intelligently entered into the plea agreement.   By setting the offense level at 9 and imposing a sentence within the guidelines, the district court followed the agreement.   The government also fully complied with the agreement, dismissing other pending charges against Martinez and not opposing his request for a two-level reduction.   Having obtained the full benefit of the compact, Martinez "may not now ignore his part of the bargain."   United States v. Navarro-Botello, 912 F.2d 318, 322 (9th Cir.1990), cert. denied, --- U.S. ---- (Mar. 23, 1992).   He has waived his right to appeal.   The judgment of the district court is therefore


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit R. 34-4